Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 9, 2018

                                       No. 04-18-00382-CV

                                      IN RE L.J.R., a Child

                    From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-PA-01389
                            Honorable Richard Garcia, Judge Presiding

                                               ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
LACK OF JURISDICTION. It is ORDERED that no costs be assessed against appellant in
relation to this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

           It is so ORDERED on July 9, 2018.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court